In his motion for rehearing appellant urges that the evidence is insufficient to support the judgment, but demonstrates that he was acting in self-defense. The question thus raised has made it necessary to again review the facts. We find ourselves unable to agree with appellant. It is not necessary to set the evidence out at length, but it is such as would support a finding by the jury that appellant was not acting in self-defense when he shot deceased, but that appellant had struck deceased twice on the head with a pistol and then shot him in the back while deceased was running away from appellant.
The motion for rehearing is overruled.
Overruled.